Name: Regulation (EEC) No 2838/72 of the Council of 19 December 1972 concluding an Agreement between the European Economic Community and the Kingdom of Sweden and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: international trade;  European construction;  tariff policy;  Europe
 Date Published: nan

 98 Official Journal of the European Communities REGULATION (EEC) No 2838/72 OF THE COUNCIL of 19 December 1972 concluding an Agreement between the European Economic Community and the Kingdom of Sweden and adopting provisions for its implementation THE COUNCIL OF THE EUROPEAN COMMUNITIES, nexed to the Final Act are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Eco ­ nomic Community and the Kingdom of Sweden signed in Brussels on 22 July 1972 should be con ­ cluded and the Declarations annexed to the Final Act, likewise signed in Brussels on 22 July 1972, should be adopted ; Whereas , since ' the Agreement establishes a Joint Committee, representatives of the Community on this Committee should be appointed, Pursuant to Article 36 of the Agreement, the President of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community. Article 3 Within the Joint Committee provided for in Article 29 of the Agreement* the Community shall be repre ­ sented by the Commission, assisted by the repre ­ sentatives of the Member States .HAS ADOPTED THIS REGULATION: Article 1 Article 4 The Agreement between the European Economic Community and the Kingdom of Sweden, the An ­ nexes and Protocols thereto, and the Declarations an ­ This Regulation shall enter into force on 20 December 1972. This Regulation is binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1972 . For the Council The President T. WESTERTERP